Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on December 02, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 2, 6 and 12 have been acknowledged. Claims 5 and 14 have been canceled.
In view of the amendment of claims 1, 2 and 12, Applicant amended each claim and added the limitations of “access a digital twin augmented reality environment” to get the information of a digital twin augmented reality environment before storing the data structure of elements. Accordingly, the 35 U.S.C. 112 rejections of claims 1-20 have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 16 of Remarks, filed December 02, 2021 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-4, 6-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1, 2 and 12 overcome the combination of the previously cited references.
Independent claims 1, 2 and 12 are directed to a system/a method/a non-transitory computer-readable medium for generating digital twin augmented reality replications of non-homogenous elements in integrated environments. More specifically, each claim requires access a digital twin augmented reality environment; store a first data structure for a first element in the digital twin augmented reality environment, wherein the first data structure includes respective fields for a first function performed by the first element, a first set of relationships of the first element to other elements in the digital twin augmented reality environment, a first physical location of the first element, and a first time period of operation of the first element. 
In additional, claim 1 requires store a second data structure for a second element in the digital twin augmented reality environment; store a visual representation of the first element in the digital twin augmented reality environment, wherein a location of the first element in the digital twin augmented reality environment is based on the first physical location of the first element; receive a user request to replace the first element in the digital twin augmented reality environment with a third element; in response to the user request, populating a third data structure with the first function, the first set of relationships, the first physical location, and a third time period of operation; 3Application No. 17/138,732Attorney's Docket No.: 062599-0514920 (PATENT)generate for display, in a user interface, a visual twin augmented reality representation of the digital twin augmented reality environment with the third element in the first physical location of the first element. Claims 2 and 12 require storing a second data structure for a second element in the digital twin augmented reality environment, wherein the second data structure includes respective fields for a second function performed by the second element, a second set of relationships of the second element to other elements in the digital twin augmented reality environment, a second physical location of the second element, and a second time period of operation of the second element; storing a third data structure for a third element; receiving a user request to replace the first element in the digital twin augmented reality environment with a third element; in response to the user request, populating a third data structure with the first function, the first set of relationships, the first physical location, and a third time period of operation; 4Application No. 17/138,732Attorney's Docket No.: 062599-0514920 (PATENT)generating for display twin augmented reality, in a user interface, a visual representation of the first element and the second element in the digital twin augmented reality environment, wherein a location of the first element in the digital twin augmented reality environment is based on the first physical location, and wherein a location of the second element in the digital twin augmented reality environment is based on the second physical location; and generating, for display in the user interface, the visual twin augmented reality representation of the digital twin augmented reality environment with the third element in the first physical location of the first element.

Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1, 2 and 12. Accordingly, claims 1, 2 and 12 are allowed.

	Dependent claims 3-4 and 6-11 depend from independent claim 2, dependent claims 13 and 15-20 depend from independent claim 12. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616